Appeal from an award of disability benefits made by the State Industrial Board under the Workmen’s Compensation Law. Claimant was struck on the head by a furnace poker on November 30, 1938. On April 8, 1939, he suffered a seizure and was taken to the Kings County Hospital where his condition was ultimately diagnosed as traumatic psychosis of the traumatic personality disorder type. The contention of the appellant is that there was no causal relation between his mental condition and the accident. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster,' JJ.